Opinion of the Court. It does not appear there was any evidence of fraud in obtaining the submission.
The endorsement on the contract does not express the consideration.for making it; it was open tp parol evidence to prove such consideration ; when this was proved, the agreement endorsed might be limited in its effects, by the consideration on which it was made.
2. Admit the principles advanced by the defendant, that money advanced upon a special contract, is identified with the contract, that the party can have but one remedy, either for damages for non-performance, or action for the money advanced, on a total abandonment of the contract; and, that damages recovered in a suit at law, in the ordinary coupe. *85would include money advanced, as well as special damages. Yet the plaintiff had a right to recover damages on two distiqct grounds. One on account of the money advanced; the other such damages for the breach of the contract simply as he would have been entitled to, had no money been advanced. It was in the power of the parties to separate these claims, distinct in fact though connected in law ; the amount of money advanced might be an admitted claim, and no dispute as to the amount^ "the damages distinct from the money advanced, might be a subject of dispute, and the parties could submit to arbitration the spbject of damages arising from non-performance alone, and expressly leave the claim for money advanced as a distinct debt. Where the parties had thus, by express agreement, separated t|ie two claims, each might be the foundation of an action, distinct from the other, one for the money, the other for the sum awarded, on the award.
3. The award derived its validity and effect wholly from the submission which was by parol, no other than parol evidence cpuld exist as to the extent of the submission, and what it embraced.
4. It appears that the award in this case, was made upon a submission by parol; that the submission expressly excepted the receipts in question, and gave the arbitrators no other power, than to ascertain the amount of damages distinct from the money advanced'; they made an award on this submission, this award was the consideration of the endorsement on the contract ; the endorsement made upon this consideration could satisfy no part of the claim for money advanced ; the defendant had voluntarily separated this claim from the one submitted, and the plaintiff is entitled to this action to recover the money.
New trial nqt granted.